Citation Nr: 0329836	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-01 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from March 1944 to July 1945.  
He was a prisoner of war of the German Government from 
January to March 1943.  The veteran died in July 1996.  The 
appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).  In writing in May 2003, the appellant canceled her 
request for a hearing.

Prior to the veteran's death an appeal as to the issues of 
entitlement to service connection for bilateral hearing loss, 
whether new and material evidence had been received to reopen 
the veteran's claim for service connection for a back 
disability, and entitlement to an increased rating for 
duodenal ulcer, evaluated at 10 percent, had been in process; 
however, as a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Additionally, in the March 1997 rating action, the RO 
addressed the issue of entitlement to accrued benefits, 
including for the issues to which the appeal had been 
perfected.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran died in July 1996, according to the death 
certificate, the immediate cause of death was respiratory 
failure, due to or as a consequence of pneumonia. 

3.  At the time of his death, the veteran was service 
connected for disabilities to include healed abscess, left 
lung, evaluated at 0 percent; the veteran's private physician 
has opined that the severe lung abscess caused scarring and 
added to pulmonary insufficiency with increased 
susceptibility to infection and chronic pulmonary disease and 
it was possible that the service connected disability could 
have materially contributed to the veteran's death.  

4.  Resolving reasonable doubt in the appellant's favor, a 
service connected disability, healed abscess, left lung, 
contributed substantially to the cause of the veteran's 
death.   


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312, 3.326 (2003).

2. The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, in light of the favorable decision as to this 
issue, the Board finds that all duty to assist and to notify 
the appellant pursuant to the Veterans Claims Assistance Act 
of 2000, (VCAA) is satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312(c) (2003).  

The veteran's service records show that he was a prisoner of 
war in Germany during World War II and sustained an abscess 
of the left lung, upper lobe, secondary to pneumonia.  Post 
service, the veteran was service connected for abscess left 
lung, residual of pneumonia rated at 50 percent disabling 
from July 13, 1945 to July 30, 1946 and at 0 percent from 
July 31, 1946.

At the time of his death, the veteran was service connected 
for post traumatic stress disorder (PTSD), evaluated 50 
percent; duodenal bulb ulcer, posterior wall, evaluated at 10 
percent; healed abscess, left lung, evaluated at 0 percent; 
avitaminosis, evaluated at 0 percent, and malnutrition, 
evaluated at 0 percent.

The veteran died in July 1996, according to the death 
certificate, the immediate cause of death was respiratory 
failure, due to or as a consequence of pneumonia.  An autopsy 
was performed.  The veteran died at a VA medical center.  

The July 1996 VA autopsy report shows that the veteran had 
been hospitalized for multiple strokes, dementia, and gait 
disorder for approximately two months.  He had sustained a 
series of illnesses since November 1995 when he developed a 
shuffling gait and trouble in climbing stairs.  In January 
1996 he was treated for pneumonia and he then had a right 
thalamic and right cerebellar infarct.  The major autopsy 
findings included bilateral diffuse acute and organizing 
pneumonia and severe to moderate atherosclerosis in the 
coronary arteries.  In summary, the veteran expired due to 
bilateral acute and organizing bronchopneumonia and resultant 
pulmonary failure.  The pathological diagnoses included of 
the respiratory system, bronchopneumonia, bilateral, 
adhesions, left lung.  

VA treatment records show that the veteran had a right 
cerebellar accident in February 1996 with residual left 
hemiparesis, a right drifting gaze, and left sided neglect, 
and was admitted to the nursing home care unit in April 1996 
because he was unable to return home and required treatment 
for his infections.  The veteran also had PTSD.  He was 
admitted until his death in July 1996.

A VA medical document from August 1999 shows that an opinion 
was provided to determine whether any relationship existed 
between the veteran's cause of death, respiratory failure 
secondary to pneumonia, and an abscess secondary to pneumonia 
which was incurred as a prisoner of war in March 1945.  The 
service medical records and clinical records in the claims 
file were reviewed.  After review of the records, it was the 
examiner's opinion that the veteran's service related 
pneumonia and abscess was completely healed at the time of 
his separation from service, leaving him without a 
respiratory deficit such as to preclude some 38 years of 
gainful employment as a laborer until a heart attack in 1983 
became the determining factor in the termination of his work 
career.  It was not found that the respiratory problems that 
developed in the 1990s were related to his service connected 
abscess secondary to pneumonia.  Similarly, it was not found 
that the veteran's death due to respiratory failure as a 
consequence of his pathological diagnosis of bronchopneumonia 
was related to his service connected medical disability, 
rather it was viewed as an individual event and not an 
unexpected consequence of the veteran's other debilitating 
medical disabilities.  

A statement from Dr. P, a family practitioner in September 
2003, on a questionnaire from the appellant's representative 
shows that Dr. P indicated he treated the veteran for his 
combat service connected disabilities, listed as PTSD, 
duodenal bulb ulcer, abscess left lung avitaminosis, and 
malnutrition.  He had reviewed the veteran's hospital reports 
and treatment records regarding his numerous combat related 
disabilities.  He had treated the veteran's combat related 
service connected disabilities for 30 years prior to the 
veteran's death.  It was his medical opinion that it was 
possible that the veteran's service connected disability 
could have materially contributed to the veteran's death.  
The reasons and basis for his opinion was that severe lung 
abscess caused scarring and added to pulmonary insufficiency 
with increased susceptibility to infection and chronic 
pulmonary disease.  

Treatment records from Dr. P. for the veteran are not of 
record in the claims file; however, a private treatment 
record from May 1983 includes that a copy of the report was 
to be sent to Dr. P.  The VA opinion noted that there was no 
evidence of treatment into the 1990's.  It appears that Dr. 
P. had been treating the veteran for many years.

Therefore, resolving all reasonable doubt in favor of the 
appellant, the Board finds that a grant of service connection 
for the cause of the veteran's death is warranted.  The 
evidence refers to Dr. P. as a physician of the veteran's and 
Dr. P. indicated that the veteran's service connected severe 
lung abscess caused scarring and added to pulmonary 
insufficiency with increased susceptibility to infection and 
chronic pulmonary disease and it was possible that the 
service connected disability of lung abscess could have 
materially contributed to the veteran's death.  As such, the 
Board finds that the evidence is at least in equipoise in 
this case.  Therefore, the Board finds that the evidence 
supports the veteran's claim.  38 C.F.R. § 3.102 (2003).

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

The appeal on the issue of entitlement to dependency and 
indemnity compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 is dismissed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



